Stuart, J.
Suit on a note made by the appellants to the appellee. On its face it is a plain note of hand, waiving appraisement, and signed by the makers personally. Answer, that in making the note the makers acted only as the agents of the Cincinnati and Chicago Railroad Company — in brief, setting up a contemporaneous understanding, to control the express terms of *257the note. Demurrer to the answer sustained. And correctly too. Oral contemporaneotis agreements not be permitted to bo given in evidence to control the effect of a written instrument. Harvey v. Laflin, 2 Ind. R. 477.
J. Mariden, for the appellants.
O. P. Morion and L. Heodin, for the appellee.
The defendants in making the note, assumed to act in their individual capacity, and they cannot be permitted to contradict it by showing -that they acted in any other capacity.

Per Curiam.

The judgment is affirmed with 10 per cent, damages and costs.